98 F.3d 1333
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Robert LEBLANC, Petitioner,v.Ronald DUVAL, Respondent.
No. 96-1246.
United States Court of Appeals, First Circuit.
Oct. 16, 1996.

Robert LeBlanc on brief pro se.
Scott Harshbarger, Attorney General, and Gregory I. Massing, Assistant Attorney General, on brief for appellee.
D.Mass.
AFFIRMED.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have carefully examined the record in this case, including the briefs of the parties and the opinion of the district court below.  Essentially for the reasons given by the district court in its opinion,  LeBlanc v. Duval, 900 F.Supp. 538 (D.Mass.1996), we agree with the district court's conclusion that the jury instruction constituted harmless error and that petitioner was not denied effective assistance of counsel.  Accordingly, the order denying petitioner's request for habeas corpus relief is affirmed.1



1
 The "Antiterrorism and Effective Death Penalty Act of 1996" (Pub.L.104-32) was signed into law while this appeal was pending.  We need not determine to what extent the Act's amendments govern this case since, even under the more expansive scope of review prior to the Act, LeBlanc is not entitled to relief